In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
Nos. 16‐3003 & 16‐3052 
RUTHELLE FRANK, et al., 
                            Plaintiffs‐Appellees, Cross‐Appellants, 

                                 v. 

SCOTT WALKER, in his official capacity as 
Governor of the State of Wisconsin, et al., 
                        Defendants‐Appellants, Cross‐Appellees. 
                   ____________________ 
 
Nos. 16‐3083 & 16‐3091 
ONE WISCONSIN INSTITUTE, INC., et al., 
                       Plaintiffs‐Appellees, Cross‐Appellants, 

                                 v. 

MARK L. THOMSEN, et al., 
                       Defendants‐Appellants, Cross‐Appellees. 
                    ____________________ 

              On Petitions for Initial Hearing En Banc 
                    ____________________ 

                  AMENDED AUGUST 29, 2016 
                    ____________________ 
2                       Nos. 16‐3003, 16‐3052, 16‐3083 & 16‐3091 

   Before  WOOD,  Chief  Judge,  and  POSNER,  FLAUM, 
EASTERBROOK,  KANNE,  ROVNER,  WILLIAMS,  SYKES,  and 
HAMILTON, Circuit Judges. 
    PER  CURIAM.   Before us are two sets of appeals and cross‐
appeals,  each  of  which  concerns  Wisconsin’s  law  requiring 
voters to have qualifying photo identification. In each matter, 
one originating in the  Eastern District of Wisconsin and the 
other in the Western District of Wisconsin, the plaintiffs have 
petitioned  for  initial  review  en  banc.  We  have  consolidated 
their petitions for the purposes of this order. The plaintiffs ar‐
gue that only initial en banc treatment will permit a decision 
in time for the court’s conclusions to be put into effect for the 
election  upcoming  in  November  2016.  It  is  questionable 
whether  action  on  that  schedule  is  feasible,  given  that  Wis‐
consin  will  start  printing  absentee  ballots  at  the  end  of  this 
month. We  will assume for the sake of argument,  however, 
that this obstacle alone is not enough to deny the petitions. 
    There is a more important concern, however, which has to 
do  with  the  regularity  of  the  judicial  process.  Whether  this 
court  should  try  to  resolve  the  parties’  disputes  on  such  a 
short schedule depends in part on whether qualified electors 
will be unable to vote under Wisconsin’s current procedures. 
In evaluating that question, we must take account of the con‐
clusions reached by the district court in the Western District 
of Wisconsin in One Wisconsin Institute, Inc. v. Thomsen, No. 
15‐CV‐324‐JDP, 2016 U.S. Dist. LEXIS 100178 (W.D. Wis. July 
29,  2016).  The  Eastern  District  of  Wisconsin,  in  the  decision 
under  review  in  Nos.  16‐3003  and  16‐3052,  concluded  that 
every registered voter should be allowed to vote if he or she 
signs an affidavit stating that obtaining a qualifying photo ID 
would be unreasonably hard. A panel of this court has stayed 
Nos 16‐3003, 16‐3052, 16‐3083 & 16‐3091                             3

that order. See Order, Frank v. Walker, Nos. 16‐3003 & 16‐3052 
(7th Cir. Aug. 10, 2016). The Western District, by contrast, de‐
clined to adopt the affidavit procedure but required Wiscon‐
sin to reform its ID Petition Process (IDPP), revised in May in 
response to this court’s decision in Frank v. Walker, 819 F.3d 
384 (7th Cir. 2016) (Frank II). 
    Frank II held that “[t]he right to vote is personal and is not 
defeated by the fact that 99% of other people can secure the 
necessary credentials easily”, and that the state may not frus‐
trate this right for any eligible person by making it unreason‐
ably difficult to obtain a qualifying photo ID. Id. at 386. The 
district  court  in One  Wisconsin  Institute concluded  from  this 
that an eligible voter who submits materials sufficient to ini‐
tiate the IDPP is entitled to a credential valid for voting, un‐
less readily available information shows that the petitioner is 
not  a  qualified  elector.  The  court  in  One  Wisconsin  Insti‐
tute also  held  that  the  state  must  inform  the  general  public 
that those who enter the IDPP will promptly receive a creden‐
tial  valid  for  voting,  unless  readily  available  information 
shows that the petitioner is not a qualified elector entitled to 
such  a  credential.  2016  U.S.  Dist.  LEXIS  100178  at  *181–82. 
This court denied the State’s motion to stay the Western Dis‐
trict’s  injunction  pending  appeal.  See  Order,  One  Wis.  Inst., 
Inc.  v.  Thomsen,  Nos.  16‐3083  &  16‐3091  (7th  Cir.  Aug.  22, 
2016).  
    The  State  assures  us  that  the  temporary  credentials  re‐
quired in the One Wisconsin Institute decision will indeed be 
available  to  all  qualified  persons  who  seek  them.  In  its  re‐
sponse to the petition for initial hearing en banc in Nos. 16‐
3003 and 16‐3052, it said this: ʺ[T]he State has already volun‐
tarily accommodated any concerns relating to the November 
4                        Nos. 16‐3003, 16‐3052, 16‐3083 & 16‐3091 

2016 election. Specifically, Wisconsin has enacted a rule that 
requires the Division of Motor Vehicles (‘DMV’) to mail auto‐
matically a free photo ID to anyone who comes to DMV one 
time and initiates the free ID process. See Wis. EmR1618, § 10. 
No one must present documents, that, for some, have proved 
challenging to acquire; no one must show a birth certificate, 
proof  of  citizenship,  and  the  like.  Id.  §  6.”  Resp.  to  Pet.  For 
Initial Hr’g En Banc at 1, Frank v. Walker, Nos. 16‐3052 & 16‐
3003 (7th Cir. Aug. 8, 2016) (emphasis in original). 
    Given  the  State’s  representation  that  “initiation”  of  the 
IDPP means only that the voter must show up at a DMV with 
as much as he or she has, and that the State will not refuse to 
recognize the “initiation” of the process because a birth certif‐
icate, proof of citizenship, Social Security card, or other par‐
ticular  document  is  missing,  we  conclude  that  the  urgency 
needed  to  justify  an  initial  en  banc  hearing  has  not  been 
shown.  Our  conclusion  depends  also  on  the  State’s  compli‐
ance with the district court’s second criterion, namely, that the 
State adequately inform the general public that those who en‐
ter the IDPP will promptly receive a credential for voting, un‐
less it is plain that they are not qualified. The Western District 
has the authority to monitor compliance with its injunction, 
and we trust that it will do so conscientiously between now 
and the November 2016 election. 
   On these understandings, the petitions for initial hearing 
en banc are DENIED.